Citation Nr: 1145576	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-33 967	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran had active military service from February 1987 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board noted that on his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested that he be scheduled for a hearing with a member of the Board, sitting at the RO.  As evidenced by a September 2010 report of general contact, the Veteran was contacted to inquire about his availability for a hearing.  The Veteran indicated that he no longer desired a hearing in connection with his claim of service connection for hearing loss.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

In July 2007, the Veteran filed a claim for VA disability compensation, seeking service connection for, among other things, hearing loss.  He contends that he has hearing loss as a result of noise exposure/acoustic trauma in service.  

In September 2007, the Veteran was afforded a contract audiology examination in connection with his claim of service connection.  The examination report included the results of an audiogram that recorded his pure tone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
15
15
LEFT
15
20
10
10
20

The Veteran's speech recognition scores were recorded to be 100 percent, bilaterally.  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011); see Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009).

Based on the results on the September 2007 contract examination, the RO denied service connection for hearing loss because objective test results from the examination demonstrated that the Veteran did not have hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.

Although the objective evidence obtained during the claim period failed to demonstrate a current hearing loss disability, a review of the Veteran's service treatment records shows that he underwent audiometric testing in June 2007, just one month prior to filing his claim of service connection for hearing loss.  At that time, his pure tone auditory thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
40
LEFT
15
30
25
25
30

Thus, the evidence suggests that the Veteran had right ear hearing loss for VA purposes just one month prior to filing his claim of service connection.  Further, in disagreeing with the denial of service connection for hearing loss, the Veteran has continuously asserted that his hearing has drastically deteriorated since entering service.  

As noted by the United States Court of Appeals for Veterans Claims (Court) in Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007), whether there exists a current hearing loss disability depends on the level of hearing impairment, which makes the service connection determination akin to that of a disability rating.

Thus, in light of the Veteran's assertion that his hearing loss has continuously worsened, and the fact the objective testing conducted just one month prior to filing a claim of service connection for hearing loss demonstrated right ear hearing impairment by VA standards, the Board will afford the Veteran another audiometric test to determine whether he experiences current hearing impairment, as his last hearing examination was conducted more than four years ago and may not be indicative of the true state of his alleged disability.  See Palczewski, supra; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  If hearing impairment is shown, then an opinion should be obtained on whether such loss is related to military service.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran filed his service connection claim in July 2007.  Although the Veteran was provided with VCAA notice specific to other claimed disabilities, and was informed via an April 2008 letter of the notice elements required by Dingess for how VA determines disability ratings and effective dates in response to his disagreement with the RO's denial of service connection for hearing loss, the Veteran has not been specifically informed of the information and evidence necessary to substantiate his claim of service connection for hearing loss.  On remand, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his claim of service connection for hearing loss.

Accordingly, the case is remanded to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim of service connection for hearing loss.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3.  Thereafter, the Veteran should thereafter be afforded a VA audiology examination to evaluate his claim of service connection for hearing loss.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

If the result of audiometric testing shows a current hearing impairment by VA standards, the audiologist should provide an opinion as to whether the Veteran's current hearing loss is at least as likely as not related to military service.  

As to any opinion regarding etiology, the audiologist must consider all of the evidence of record and take into account the Veteran's lay statements regarding the onset of hearing loss and reported continuity of symptoms.  The audiologist must specifically consider the impact of the Veteran's reported in-service noise exposure and comment on whether that noise exposure contributed, even in part, to his current hearing loss (if found).  The audiologist should comment on the impact of the Veteran's post-service noise exposure, if any.  A rationale for all opinions expressed must be provided.

If the audiologist determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

4.  The AOJ must ensure that the medical examination and opinion report complies with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be re-adjudicated.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the case is returned to the Board.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

